Citation Nr: 1534274	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-10 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for a cardiovascular disability, claimed as ischemic heart disease due to exposure to herbicides, to include as secondary to diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1972.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania. 

These claims were previously before the Board in November 2012, when the claims were remanded for additional development.  An April 2013 supplemental statement of the case was most recently issued and the case is once again before the Board.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board recognizes that there has been a previous remand for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2014).

The Veteran is claiming entitlement to service connection for diabetes mellitus, type II, and ischemic heart disease, secondary to exposure to herbicides.  He is additionally claiming entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, hypertension, and a cardiovascular disability secondary to diabetes mellitus. 

The Veteran contends that although he was stationed at the Air Force base in Korat, Thailand, he flew into Vietnam on two occasions.  He alleges that he flew into DaNang, Vietnam in January and December 1968.  The Veteran asserts that he received combat zone pay in January 1968 and December 1968.

In support of his contentions the Veteran has submitted a postcard that he sent to his wife en route to Vietnam.   

He essentially contends that he should be presumed to have been exposed to herbicides, thereby warranting service connection for diabetes mellitus and ischemic heart disease on this basis. 

The duty to assist requires that VA obtain potentially relevant records, which are within the custody of the government.  38 C.F.R. § 3.159.  While the National Personnel Records Center (NPRC) was contacted to request verification of service in Vietnam, there is no indication of any attempt to verify the Veteran's claims that he received in-country combat pay for his time in Vietnam.  As such, these records should be obtained.

Moreover, the Board believes that an official unit history for the Veteran's unit could prove useful in determining whether he may have been in Vietnam, in that they may reflect crews going to DaNang.  Such records have not yet been requested.  Additionally, an attempt should be made to obtain copies of his pertinent travel orders, in particular the orders dated in January 1968 and December 1968.  

As such, the Board finds that at the present time there is insufficient evidence to verify the Veteran's contentions that he set foot in Vietnam.  The Board finds that further development of the Veteran's claims is needed at this juncture.

The Veteran maintains that his peripheral neuropathy, erectile dysfunction, hypertension and cardiovascular disability are caused by his diabetes mellitus, type II.  These claims are inextricably intertwined with the service connection claim for diabetes mellitus, type II.  Therefore, the Board will not issue a decision on these claims at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain a copy of the Veteran's pay records (January 1968 and December 1968) which reflect special pay status (hazardous duty pay) from the Defense Finance and Accounting Service (DFAS), the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate depository.  If the Veteran is shown to have received combat pay, an explanation should be provided as to the circumstances under which a serviceman would have been entitled to combat pay during the Vietnam Era (i.e., would an award of combat pay signify service in Vietnam).  Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

2.  The RO should also attempt to obtain, for the period of January 1968 and December 1968, the unit histories for the Veteran's unit (388th tactical fighter wing), and all TDY (temporary duty) orders pertaining to the Veteran from the Air Force Personnel Center (AFPC) at Randolph Air Force Base, Texas, the Air Force Historical Research Agency, the Joint Services Records Research Center (JSRRC) and/or other appropriate records depository, as deemed necessary.  Provide the JSRRC or other depository with the appropriate information, as needed, showing service dates, duties, and units of assignment, and copies of the Veteran's statements pertaining to service in Vietnam.

3.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



